Citation Nr: 1719978	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-27 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran canceled a Board hearing scheduled for April 2017.  He has not requested a rescheduled Board hearing.  His request for a Board hearing is deemed withdrawn.  See 38 C.F.R § 20.704(e) (2016).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issues of entitlement to service connection for a bilateral knee disability and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A back disability is not shown at any time since the Veteran's claim was filed.

2.  A right ankle disability is not shown at any time since the Veteran's claim was filed.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service.  38 U.S.C.A.
 §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  The Board finds that VA has satisfied the notification and duty-to-assist provisions of the law and that no further action pursuant to the VCAA need be undertaken.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA's duty to notify was satisfied by a letter sent to the Veteran in April 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain a medical opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes the Veteran's service treatment records, post-service private treatment records, and statements of the Veteran.  In March 2010, VA made a formal finding that the complete service treatment records (STRs) of the Veteran for his period of service are unavailable.  The Veteran has submitted into the record what he believes to be a complete copy of his STRs for his entire period of service.  See VA Form 9 of October 2012.  Because in this case some service treatment records may have not been located through no fault of the Veteran, the Board's obligation to discuss and evaluate the evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran underwent a VA examination for his back in December 2015.  The examination report reflects that the examiner (a nurse practitioner) interviewed and examined the Veteran, reviewed his medical history, documented his current medical condition, and offered a nexus opinion supported by a rationale.  The examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

No VA examination or medical opinion was obtained with regard to the Veteran's right ankle.  VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A.
 § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the preponderance of the evidence is against finding that the Veteran has a current disability or recurring symptoms of the right ankle.  Accordingly, a VA medical examination or opinion as to the right ankle is not warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).


Criteria of service connection, generally

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  There must be: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2016).  The presumption relating to a continuity of symptomatology can be used only in cases involving conditions recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service-connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give the claimant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for a back disability and a right ankle disability

The Veteran seeks service connection for a back condition and for a right ankle condition.  See Veteran's claim of August 2009.  The claims must be denied as there is no competent evidence documenting the presence of a back disability and/or a right ankle disability at any time since the Veteran filed his claim.  

The Veteran reported back pain and unspecified joint pain when treated for sleep apnea in March 2012.  See March 2012 record of Dr. P.R.   In May 2012, he denied any joint pain.  See May 2012 record of Dr. P. R.   A back and right ankle disorder were not diagnosed.  

The Veteran underwent a VA medical examination of the back in December 2015. The Veteran told the examiner that he had experienced lumbar strains and back spasms during service.  He stated that he is "ok now but . . . still has pain and soreness," which he "just deals with."  He reported flare-ups that occur twice per year when his back becomes sore and aches from "overuse."

Upon examination, the Veteran had normal range of motion, no evidence of pain with weight-bearing, and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The straight leg raising test was normal.  There was no radicular pain or other sign of radiculopathy, no ankylosis, and no intervertebral disc syndrome (IVDS).  Imaging was "unremarkable," showing no arthritis of the thoracolumbar spine.  The examiner found the Veteran to have a normal back and offered a negative nexus opinion.  See December 2015 VA examination report.

As for the right ankle, the Veteran alleges no current symptoms, and no VA examination was scheduled.  The Veteran has submitted no private medical records relating to the right ankle.  There are no VA medical records dated during the appeal period which address problems with the right ankle.  

Entitlement to VA disability compensation for service-connected disease or injury requires a current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Laypersons are competent to report experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to diagnose a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  While the Veteran believes that he has disorders of the back and right ankle, he is not competent to diagnose disability of this type, which falls outside the realm of common knowledge of a layperson.  Moreover, no Jandreau exception applies.

A necessary element of qualifying for compensation under 38 U.S.C.A. §§ 1110, 1131 is that the evidence is at least in equipoise as to whether the claimant has a disability.  Here the Veteran has alleged only occasional back soreness caused by "overuse," and he has not alleged any current right ankle symptoms.  Both claims fail because the preponderance of the evidence is against finding that the Veteran has a current disability of the back or of the right ankle.  Upon examination, the Veteran's back was found to be normal.  See December 2015 VA examination report.  The Board places significant probative weight on the findings included in the report of the December 2015 VA examination.  The examiner had access to and reviewed the claims file and also examined the Veteran.  A diagnosis was made based on that physical examination and after reviewing the results of testing.  The Board finds this opinion is afforded greater probative value than the Veteran's allegations of the presence of back pain.  There is no competent evidence of a right ankle disability.  The Veteran has not reported any symptomology and the clinical records are silent as to any ankle pathology or complaints.  Furthermore, because the Veteran has not been shown to have arthritis of the spine or right ankle, presumptive service connection for the chronic disease of arthritis does not apply.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).  The preponderance of the evidence is against finding that the Veteran has a current disability of the back or right ankle, and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for a right ankle disability is denied.


REMAND

Service connection for a bilateral knee disability and a left ankle disability

The Veteran seeks service connection for a bilateral knee condition and a left ankle condition.  See Veteran's claim of August 2009.  The issue of entitlement to service connection for a right ankle disability is addressed above.

A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examiner must provide a reasoned medical explanation connecting the observations and conclusions of the report.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that gives probative value to a medical opinion.  Id.  If an examination report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Bowling v. Principi, 15 Vet.App. 1, 12 (2001).  Here the Board will remand for additional medical opinion as to the Veteran's bilateral knees and left ankle on the basis that the nexus opinions of December 2015 are inadequate.

With respect to the knees, arthritis in both knees has been shown by imaging of December 2015.  See December 2015 VA examination report for the knees.  The Veteran's service treatment records shown injury to both knees during service.  A service treatment record of June 1993 made an assessment of "Osgood-Schlatter" as to the right knee.  A service treatment record of April 1994 made an assessment of right-knee patellar tendonitis.  In June 1998, a service treatment record assessed "RPPS" [retropatellar pain syndrome] of the left knee.  On the Veteran's exit examination of March 2007, the Veteran was noted to have "crepitus with ROM knees bilaterally."  The summary of defects and diagnoses also noted "RPPS both knees."

The Veteran underwent a VA medical examination for both knees in December 2015.  The examiner noted the in-service diagnosis of left-knee injury but did not cite the documented in-service injury to the right knee.  Upon examination, the Veteran's knees showed normal range of motion, no evidence of joint instability or pain with weight-bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  There was normal muscle strength in both knees.  The examiner noted that imaging showed arthritis of both knees, specifically "minimal narrowing of the bilateral medial and patellofemoral compartment" and "slight spurring of the bilateral tibial spines."

The examiner offered a negative nexus opinion, stating that the claimed bilateral knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale cited in-service injuries to the left knee, no documented post-military treatment for the knees, and a current "normal" knee examination.  The Board finds the examination report to be inadequate because the examiner failed to note in-service injury to the Veteran's right knee as well as the left.  In addition, no rationale was offered as to why it is not as likely as not that the Veteran's current disability of bilateral arthritis of the knees is related to his in-service knee injuries.  Imaging of December 2015 showed degenerative change in both knees.  Therefore the report indicates that the knees are not, in fact, "normal" as stated by the examiner.

Similarly, with respect to the left ankle, the VA examiner of December 2015 failed to explain why arthritis of the left ankle as shown by imaging was likely unrelated to documented in-service injury to left ankle.  A service treatment record of February 1992 made an assessment of "resolving grade I ankle sprain."  The diagnosis of May 1992 was left ankle sprain.  Left ankle swelling was also noted in February 1997.  The summary of defects and diagnoses section of the Veteran's exit examination of March 2007 noted "repetitive left ankle sprains, stable no meds."  The Veteran's left ankle showed normal range of motion and was otherwise normal upon examination in December 2015, although it was noted that x-rays showed mild degenerative change affecting the left ankle without any acute fracture or subluxation.  The examiner offered a negative nexus opinion.  The rationale cited the injury to the Veteran's left ankle in February 1992 during service.  No reference was made to the exit examination's notation of multiple left-ankle sprains.  The report is inadequate because the examiner failed to explain why it is not as likely as not that the Veteran's current arthritis of the left ankle is related to his in-service injury of the left ankle.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a qualified VA health care professional for a medical opinion as to the Veteran's bilateral knees and his left ankle.  The Veteran's claims folder should be reviewed by the examiner.  Examination of the Veteran must be scheduled if deemed necessary by the reviewing examiner.

The reviewing examiner is asked for an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's arthritis of both knees and/or of the left ankle as shown by imaging of December 2015, or any other disability of the knees or left ankle identified since the Veteran filed his claim in August 2009, is related to his service.

The term "as likely as not" does not mean within the realm of medical possibility, but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions provided must be explained, and a rationale provided for any conclusions reached.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing the above action, and any other development deemed warranted, the claims should be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had the requisite opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


